Citation Nr: 0915720	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter
ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran had active military service from December 1941 to 
March 1943, August 1944 to November 1944, September 1945 to 
March 1946, and from April 1946 to March 1949.  The Veteran 
was a prisoner of war (POW) from June 1942 to March 1943.  
The Veteran died in September 1999.  The appellant is the 
widow of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, Philippines, in which the RO reopened the appellant's 
claim based on new and material evidence, and then denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.

In support of her claim, the appellant testified at the RO's 
offices in Manila, the Republic of the Philippines (Travel 
Board hearing) held before the undersigned Veterans Law Judge 
(VLJ) in July 2008.


FINDINGS OF FACT

1.  In December 2003, the Board denied the appellant's claim 
for service connection for the cause of the Veteran's death.  
The Board sent her a letter in December 2003 notifying her of 
that decision and apprising her of her procedural and 
appellate rights.  In December 2003, the appellant submitted 
a motion for reconsideration, but this was denied by the 
Board in March 2004.  
2.  However, additional evidence received since that December 
2003 decision is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.  Specifically, Dr. 
D.I.G., a private physician, opined in a July 2007 medical 
statement that the Veteran's prisoner of war (POW) experience 
and peptic ulcer may have contributed to the Veteran's 
cardiovascular disease, which ultimately resulted in his 
death.  

3.  The Veteran was a POW.  He was not service-connected for 
any disability during his lifetime.

4.  The certificate of death lists the immediate cause of 
death as cardiopulmonary arrest due to sepsis and non-insulin 
dependant diabetes mellitus with carbuncle listed as other 
significant conditions contributing to death.

5.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSIONS OF LAW

1.  The Board's December 2003 decision denying service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7104 (West 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100 (2008).

2.  But new and material evidence has been submitted since 
that December 2003 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. § 3.156(a) (2008).

3.  The cause of the Veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 
(West 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2006, May 2006, and July 2006 
that fully addressed all notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.

Specifically with respect to the preliminary issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for the cause of the Veteran's 
death, the Board finds that the RO's May 2004, February 2005, 
April 2005, June 2005, July 2005, September 2005, and March 
2006 VCAA letters comply with the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, 
the Court held that, in addition to notifying the appellant 
of the evidence and information necessary to prove her 
underlying claim for service connection, she also must be 
notified of the evidence and information necessary to reopen 
her claim on the basis of new and material evidence.  That is 
to say, VA must apprise her of the evidence necessary to 
substantiate the element or elements of the claim that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10-11.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, as in this instance, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

The appellant was not specifically informed that service 
connection was not in effect for any service-connected 
disability.  However, in a notice dated in March 2006 the 
appellant was provided with an explanation of the evidence 
and information required to substantiate a DIC claim.  In 
addition, it is clear, from the appellant's testimony before 
the undersigned VLJ, that the appellant was aware of the 
requirements to establish service connection for the cause of 
the Veteran's death in the situation where service connection 
had not been established during the Veteran's lifetime.  
Specifically, the appellant argued that that Veteran's high 
blood pressure, peptic ulcer, hypertension, and diabetes were 
first noted upon return from service as a POW and argued that 
these conditions eventually led to the Veteran's death.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
entitlement to service connection for the cause of the 
Veteran's death is being denied, and hence no rating or 
effective date will be assigned with respect to this claim.  
So not receiving this additional notice is inconsequential, 
and thus, at most harmless error.  38 C.F.R. § 20.1102 
(2008).

If there arguably is any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the appellant, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the appellant over 
the course of this appeal, she clearly has actual knowledge 
of the evidence she is required to submit; and (2) based on 
her contentions and the communications provided to her by VA 
over the course of this appeal, she is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  The appellant has 
been represented throughout this appeal by an accredited 
veteran's service organization, The American Legion, and she 
and her representative made arguments during the July 2008 
Travel Board hearing specifically addressing the requirements 
for establishing entitlement to service connection for the 
cause of the Veteran's death.  Their testimony demonstrates 
their actual knowledge of the type evidence needed to support 
this claim.

The Board acknowledges that the RO made several attempts to 
secure the Veteran's service treatment records (STRs) from 
the National Personnel Records Center (NPRC), a military 
record repository.  NPRC responded that, after several 
searches, the records were not available.  Under these 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Moreover, missing STRs, while indeed unfortunate, does not 
obviate the need for the appellant to have medical nexus 
evidence supporting her claim - to etiologically link the 
Veteran's death to his military service.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, Russo v. 
Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).  That is to say, there is no reverse 
presumption for granting the claim.

The Board notes that a medical opinion was not obtained in 
regard to the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, there is no competent medical evidence even 
suggesting a link between the Veteran's death and any 
incident in service or disability of service origin. The only 
evidence suggesting an etiological link between his death and 
his service is his appellant-widow's unsubstantiated lay 
allegations.  These statements, alone, are insufficient to 
trigger VA's duty to provide an examination; VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).  Therefore, the Board finds it 
unnecessary to obtain a VA medical opinion.

It also deserves mentioning that, in response to the most 
recent September 2007 Supplemental Statement of the Case 
(SSOC) reply form, the appellant indicated she had no other 
information or evidence to submit.  She therefore requested 
that her claim be decided as soon as possible.

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A (West 2007).  

Whether There is New and Material Evidence to Reopen the 
Claim Concerning Service Connection for the Cause of the 
Veteran's Death

Although the RO determined in July 2006 that new and material 
evidence was presented to reopen the claim for service 
connection for the cause of the Veteran's death, this 
decision is not binding on the Board.  The Board must first 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

The Board initially considered - and denied, this claim in 
December 2003.  As cause for denying this claim, the Board 
pointed out there was (at least at that time) no evidence of 
these conditions while the Veteran was in the military and no 
evidence otherwise linking these conditions to his military 
service, including by way of his POW experience.  The Board 
sent the appellant a letter in December 2003 notifying her of 
that decision and apprising her of her procedural and 
appellate rights.  In December 2003, the appellant submitted 
a motion for reconsideration, but this was denied by the 
Board in March 2004.  So the December 2003 decision is final 
and binding on her based on the evidence then of record.  38 
U.S.C.A. § 7104 (West 2007); 38 C.F.R. §§ 20.200, 20.302, 
20.1100 (2008).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2007).

The appellant filed a petition to reopen her claim in January 
2006.  For petitions to reopen filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the December 2003 denial consists of: 
private medical records, letters from a private physician, a 
transcript of the Veteran's July 2008 Travel Board hearing, 
marriage certificate, Veteran's death certificate, Veteran's 
separation qualification record, Veteran's military awards, 
and lay statements from the appellant.

With the exception of the marriage and death certificates, 
military awards, and the separation qualification record, all 
of this additional evidence is new in the sense that it has 
not been submitted to VA before and, thus, never considered.  
And the medical evidence dated in July 2007 from Dr. D.I.G., 
a private physician, is also material because it relates to 
an unestablished fact necessary to substantiate this claim.  
38 C.F.R. § 3.156(a) (2008).  Specifically, the physician in 
the July 2007 medical report opined that the Veteran's POW 
experience and peptic ulcer may have contributed to the 
Veteran's cardiovascular disease, which ultimately resulted 
in his death.  So this opinion suggests - albeit not 
definitely, there is some correlation between the Veteran's 
death and his military service.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
As also indicated in Evans v. Brown, 9 Vet. App. 273, 284 
(1996), the newly presented evidence need not be probative of 
all the elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2007).  It now must be 
readjudicated on the underlying merits, i.e., on a de novo 
basis.

Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The appellant contends that 
the Veteran returned from active duty with high blood 
pressure, peptic ulcer, hypertension, and diabetes, and 
argues that these conditions eventually led to 
cardiopulmonary arrest secondary to sepsis, non-insulin 
dependant diabetes mellitus with carbuncle, culminating in 
the Veteran's death.  The Veteran died in September 1999 
without service connection being granted for any disability.

The law provides DIC for a spouse, children and parents of a 
Veteran who dies from a service-connected disability.  See 
38 U.S.C.A. § 1310 (West 2007).  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2007); 38 C.F.R. § 3.303(a) (2008).
In addition, cardiovascular disease and Type II diabetes 
mellitus will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).

If a Veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the Veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2008).

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a) (2008).  A principal 
(primary) cause of death is one that singly or jointly with 
some other condition was the immediate or underlying cause of 
death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b) (2008).  A contributory cause of death is one that 
contributed substantially or materially to death, hastened 
it, or aided or lent assistance to death.  
See 38 C.F.R. § 3.312(c) (2008).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

The Veteran's available STRs do not provide a history, 
finding, or diagnosis of any disabling conditions, other than 
a history of malaria.  His processing affidavit of November 
1945 shows he declared that he had incurred malaria sometime 
in January 1943.  On his report of physical examination for 
discharge dated in March 1946, it was noted that he had 
malaria in December 1942.  Otherwise the examination was 
unremarkable.

The file contains a copy of a physical injuries report, which 
indicates that the Veteran allegedly fell in March 1979.  
Examination revealed a lacerated wound of the right parietal 
bone, contusion of the right deltoid area, and moderate 
cerebral concussion.  X-rays taken showed no evidence of 
fracture in the skull, cervical and lumbo-sacral vertebrae or 
the pelvis and thoracic cage.

In November 1991 the Veteran submitted a claim of entitlement 
to service connection for beriberi and helminthiasis.  
Submitted with his claim were laboratory examination reports, 
which showed he had hookworms, ascaris and trichuris 
trichiura and E. histolytica.  Subsequent to the filing of 
his claim, the Veteran submitted a medical statement from a 
private physician dated in February 1992, which noted that he 
had been found to have suffered from various ailments.  The 
examination report noted that the Veteran was advanced in age 
and that he was weak.  It was noted that he looked nervous 
and afraid and he had a peptic ulcer.  It was further noted 
that he had a disability from post-traumatic osteoarthritis.  
He had a fractured bone at the lower right shoulder from 
alleged maltreatment by a soldier while in a concentration 
camp.  No reference to diabetes, blood disease or a heart 
disability was mentioned.

In a February 1992 VA Form 10-0048 the Veteran reported that 
while he was in the concentration camp at Capas, Tarlac as a 
POW, he was mistreated by the Japanese Guards, which caused 
malnutrition, head pains and dizziness and pains in his right 
shoulder, which was due to fractured rib bones.  He also 
stated that he suffered from peptic ulcer, malaria and 
dysentery.

In a January 1993 private medical report, the Veteran 
complained of swelling and a pain in his right foot for four 
days, cough, blurred vision, headaches on and off and 
abdominal pain.  The diagnoses were rule out EENT [eyes, 
ears, nose and throat] pathology and abdominal colic.

In  a June 1995 medical statement by Dr. J.R., a private 
physician, it was noted that the Veteran was diagnosed with 
optic atrophy.

In a July 1998 medical statement by Dr. J.H., a private 
physician, it was noted that the Veteran was diagnosed with 
osteoarthritis.

The Veteran died in September 1999.  According to the death 
certificate, the immediate cause of death was cardiopulmonary 
arrest due to sepsis and non-insulin dependent diabetes 
mellitus with carbuncle indicated as other significant 
conditions contributing to death.

In March 2000 the appellant submitted a formal claim for DIC 
benefits.  In support of her claim, she submitted medical 
records from Eastern Visayas Regional Medical Center, where 
the Veteran was hospitalized to prior to his death.  The 
record indicates that the Veteran was admitted in September 
1999.  It was noted that his condition started ten days prior 
when he had had an abscess at the left lumbar area associated 
with on and off moderate to high-grade fever.  It was also 
noted that he had anorexia and had been self-medicating.  On 
examination there was redness, swelling and pus at the left 
lumbar area.  The diagnosis was carbuncle.  The physician who 
certified the cause of death noted on VA Forms 21-4142 
received in March 2001 and October 2001 that the Veteran had 
had signs of septicemia with carbuncle on the lumbar area 
upon admission.  Aggressive antibiotic therapy and wound care 
had been administered.  However the Veteran, a known 
diabetic, still succumbed to death due to severe septicemia 
on the first hospital day.

In a statement dated in March 2001 a neighbor of the Veteran 
stated that she had observed the Veteran breathing hard and 
being weak and fatigued.  He told her he incurred his 
disabilities as a POW because of mistreatment.

The appellant also submitted two July 2007 medical statements 
from Dr. D.G., a private physician.  The first statement 
noted that the Veteran was admitted to the medical clinic in 
1995 with the following diagnoses: (1) osteoarthritis, (2) 
ischemic heart disease (myocardial infection), and (3) 
bleeding peptic ulcer.  

The second statement from Dr. D.G. notes that "having 
considered his past as a Veteran of WWII considering the 
physical and emotional strain he experienced on those days he 
has a possibility of contracting a cardiovascular as well as 
Myocardial Ischemia as one of the illness that could greatly 
arise out of one person physical and emotional stress, the 
kind of diet and other activities that a person indulged in 
the past and other condition such as peptic ulcer that also 
may had its share of contribution to a cardiovascular 
disease.  The patient had suffered congestive heart failure 
secondary to Mycardial Ischemia since 1995 up to the present 
he died, from its stage of being asymptomatic to the later 
full blown one after several years.  Also, some form of 
osteoarthritis manifestation was presented by this patient 
during the time he was under my treatment."

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's 
STRs or any other relevant documents which would have enabled 
him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the Veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant).

But in a more recent decision, Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008), the Court discusses, in great 
detail, how to assess the probative weight of medical 
opinions and the value of reviewing the claims folder.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

In this particular case at hand, the problem with Dr. D.G.'s 
July 2007 opinion is not so much that it was based primarily, 
if not exclusively, on the Veteran's and appellant's self-
reported history of trauma in service, including his POW 
experience.  The self-reported history of injuries in service 
is credible, even assuming that was the basis of the opinion.  
But of equal or even greater significance, this commenting 
physician fails to discuss or otherwise account for the fact 
that the available STRs do not show complaints or symptoms of 
peptic ulcer, hypertension, high blood pressure, diabetes 
mellitus, myocardial ischemia, or cardiovascular disease, all 
of which were first documented over 40 years after his 
separation from active duty.  The absence of any relevant 
symptoms, treatment or diagnosis during service lessens the 
probative value of this opinion.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  And, as already indicated, the absence of 
any relevant symptoms, treatment or diagnosis for so many 
years (indeed, decades) after service further lessens the 
probative value of this opinion.  See again Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

Additionally, there are a line of precedent cases discussing 
the lesser probative value of opinions that are couched in 
equivocal language, which essentially state that it is 
possible the condition at issue is attributable to the 
Veteran's military service.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these 
cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an insufficient 
basis for an award of service connection because this is for 
all intents and purposes just like saying the condition in 
question just as well "may or may not" be related to service.

Therefore, after a careful review of the evidence of record, 
the Board is of the opinion that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death because the 
probative evidence does not show a link between the Veteran's 
cause of death and an in-service injury or disease.

The certificate of death lists cardiopulmonary arrest due to 
sepsis and non-insulin dependent diabetes mellitus as the 
cause of death with carbuncle listed as other significant 
conditions contributing to death.  No other underlying cause 
of death is noted.  The evidence of record does not establish 
that the Veteran had any of the disorders that caused or 
contributed to his death during active service.  Available 
service records make no mention of any in-service symptoms 
related to sepsis, non-insulin dependent diabetes mellitus or 
carbuncle.  In fact, the only "in-service" medical reference 
was the Veteran's history of malaria.

There is no evidence, competent or otherwise, indicating that 
the cause of the Veteran's death is related to an injury or 
disease incurred during active service.  There are also no 
documented medical opinions or other competent evidence of 
record linking the cause of death to military service.  
Therefore, entitlement to service connection for the cause of 
the Veteran's death must be denied.  38 U.S.C.A. § 1310 (West 
2007); 38 C.F.R. § 3.312(a) (2008).

Moreover, there is no evidence that the Veteran developed 
non-insulin dependent diabetes mellitus within one year from 
his discharge from service.  Therefore, presumptive service 
connection is not warranted.  38 C.F.R. § 3.309 (2008).
In addition, the Board notes that an October 2000 VA 
administrative decision found the record recognized POW 
status for the period from June 6, 1942 to March 31, 1943.  
Therefore, the law and regulations governing POW associated 
disabilities are applicable to him.  The medical evidence 
includes an August 1991 pathology report, which shows the 
Veteran had hookworm, ascaris and trichuris trichiura 
(helminthiasis).  In addition, a February 1992 private 
medical reported indicates that the Veteran had a peptic 
ulcer and post-traumatic osteoarthritis.  Although such 
diseases are enumerated under the presumption provisions of § 
3.309(c), the medical evidence shows that the cause of the 
Veteran's death was not in any way related to helminthiasis, 
peptic ulcer or post-traumatic osteoarthritis.  As noted 
above, he died of cardiopulmonary arrest due to sepsis and 
non-insulin dependent diabetes mellitus as the cause of death 
with carbuncle listed as other significant conditions 
contributing to death, and none of those disease processes 
are specific to a former POW as defined under 38 C.F.R. § 
3.309(c).  As such, presumptive service connection is not 
warranted in this case.

The appellant essentially argues that the diseases that 
caused the Veteran's death were contracted while he was a 
POW.  The appellant's own opinions and statements linking the 
cause of death to service are not competent evidence in this 
case.  While a layperson is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  The Board has no doubt that 
the appellant is sincere in her belief that the cause of the 
Veteran's death was related to the period of service when he 
was a POW.  However, it is well established that, as a 
layperson, she is not considered capable of opining, no 
matter how sincerely, as to whether a disease the Veteran may 
have contracted while a POW caused his death.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).
The Board is also not competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
Veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In light of the above, the Board finds that the probative 
evidence of record does not show that the Veteran had a 
disability related to active service, which was the principal 
or contributory cause of his death.  The preponderance of the 
evidence is against the claim, and service connection for the 
cause of the Veteran's death must be denied.

Again, although there is a heightened obligation to more 
fully explain the reasons and bases for a decision - when, 
as here, there are missing STRs - this does not obviate the 
need to have medical nexus evidence supporting the claim.  
See Arms v. West, 12 Vet. App. 188, 194-95 (1999).  See also 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  And unfortunately, 
there is none in this instance. 


ORDER

The claim for service connection for the cause of the 
Veteran's death is reopened, but service connection is 
denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


